Citation Nr: 1802254	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.  He served in Southwest Asia and was awarded a Combat Action Ribbon among other decorations.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.


FINDING OF FACT

The Veteran's current neck disability was caused by military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a neck disability (diagnosed as degenerative disc disease of the cervical spine with multilevel cervical herniated nucleus pulposus from C4-C7) have been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the issue of service connection for a neck disability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion of compliance with the duty to notify and the duty to assist is not necessary

The Veteran asserts that he has a current neck disability as a result of his military service.  Specifically, he contends that he hurt his neck after he slipped and fell on an obstacle course.    

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A March 2014 magnetic resonance imaging (MRI) demonstrated degenerative disc disease.  Thus, the remaining question is whether this disability is related to the Veteran's military service.  

Service treatment records reflect the Veteran sought treatment in July 1992 for an injury to the left wrist occurring during physical training.  There is nothing in the service medical records regarding symptoms, complaints, treatment, or diagnosis of a neck disability.

The Veteran, however, testified that he injured more than the left wrist in the training accident.  While stationed in Okinawa, the Veteran's unit started training on an obstacle course in the rain.  He was one of the first three Marines to attempt the course.  On one of the obstacles, the Veteran slipped, landing on his head first but also injured the left wrist trying to stop the rest of the fall.   After the other two Marines were also injured, the training session was cancelled due to the weather.  The Veteran's commanding officer submitted a statement recalling the incident, to include the Veteran hurting his neck, and cancelling the training exercise due to the injuries of the participants.  The Veteran admitted he did not seek treatment for the head as the wrist injury hurt more and that was the Veteran's major concern when he sought treatment after the fall.  

The only medical expert to address whether the Veteran's current neck disability is related to service is the Veteran's treating orthopedic surgeon, Dr. S.C.  In December 2016, Dr. S.C. issued an opinion letter stating that after reviewing the Veteran's records it is clear that he incurred an injury while in service consistent with a traumatic head injury during the 1992 to 1993 timeframe.  According to Dr. S.C., the Veteran had been evaluated, diagnosed with, and treated for multilevel cervical herniated nucleus pulposus from C4-C7, and extensive objective studies clearly link the mechanism of injury sustained - i.e., the Veteran falling on his head - to his current disability.   It was Dr. S.C.'s opinion after review of the Veteran's diagnostic studies and physical examination, along with the mechanism of injury described, that the diagnosis of herniated nucleus pulposus resulting in neck pain was clearly related to the injury sustained while on active duty.  There is no medical evidence in significant conflict with the opinion of Dr. S.C.  

Even though no neck injury from the fall is documented in the service treatment records, the Veteran is competent to testify he fell off an obstacle and landed on his head with resulting neck pain.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).   In addition, this event was corroborated by the Veteran's commanding officer at the time.  The Board finds these statements credible.  

In summary, the preponderance of the evidence is in favor of a finding that the Veteran has a current neck disability that was caused by service.  Thus, the claim for service connection is granted.  

ORDER

Service connection for a neck disability, degenerative disc disease of the cervical spine with multilevel cervical herniated nucleus pulposus from C4-C7, is granted.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


